Exhibit 10.35

CONTRIBUTION AND CONVEYANCE AGREEMENT

by and among

ENERGY TRANSFER PARTNERS, L.P.

AND

ENERGY TRANSFER EQUITY, L.P.

(Class G Units)

Dated November 1, 2006



--------------------------------------------------------------------------------

CONTRIBUTION AND CONVEYANCE AGREEMENT

THIS CONTRIBUTION AND CONVEYANCE AGREEMENT, dated November 1, 2006 (this
“Agreement”), is made by Energy Transfer Partners, L.P., a limited partnership
formed under the laws of the State of Delaware ( “ETP” or the “Partnership”), on
the one hand, and Energy Transfer Equity, L.P., a limited partnership formed
under the laws of the State of Delaware ( “ETE”), on the other hand.

WHEREAS, ETP desires to issue to ETE, in exchange for a contribution by ETE of
cash, limited partner interests of the Partnership, consisting of Class G Units
(the “Class G Units”), having the characteristics set forth in Amendment No. 10
to the Amended and Restated Agreement of Limited Partnership of the Partnership
(“Amendment No. 10”), a copy of which is attached hereto as Exhibit A.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ETP and ETE hereby agree as
follows:

ARTICLE I.

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Cash Contribution” shall have the meaning specified in Section 2.01.

“CCE Purchase Agreement” means the Purchase and Sale Agreement, dated as of
September 14, 2006, among the Partnership and the Class B Members of CCE
Holdings, LLC.

“Class G Units” shall have the meaning specified in Section 2.02.

“Closing” shall have the meaning specified in Section 2.03.

“Closing Date” shall have the meaning specified in Section 2.03.

“Common Units” means common units representing limited partnership interests of
ETP.

“Commission” means the United States Securities and Exchange Commission.

“ETP” has the meaning set forth in the introductory paragraph.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person,
such Person’s Subsidiaries or such Person’s Property is located or which
exercises valid jurisdiction over any such Person or such Person’s Property, and
any court, agency, department, commission, board, bureau or



--------------------------------------------------------------------------------

instrumentality of any of them and any monetary authority which exercises valid
jurisdiction over any such Person or such Person’s Property.

“Material Adverse Effect” means any event or condition that has had or could
reasonably be expected to (i) have a material adverse effect on the financial
condition, results of operations, business or prospects of such party,
(ii) result in termination of the CCE Purchase Agreement, (iii) result in a
breach or violation of any representation, warranty, covenant or condition
contained in the CCE Purchase Agreement as a result of which a party to the
CCE Purchase Agreement has, or with notice, the lapse of time or both, is likely
to have, the right to terminate the CCE Purchase Agreement or (iv) impair or
affect adversely such party’s ability to perform its obligations under the
Agreement or impair or delay completion of the transactions contemplated hereby
or by the CCE Purchase Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
or (ii) at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries.

“Transwestern” means Transwestern Pipeline Company, LLC, a Delaware limited
liability company.

ARTICLE II.

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

Section 2.01 Contribution of Cash to ETP. Subject to the terms and conditions
hereof, ETE hereby agrees to contribute, grant, bargain, convey, assign,
transfer, set over and deliver to ETP, its successors and assigns, cash in the
amount of $1.2 billion (“Cash Contribution”) as a contribution to the capital of
ETP and ETP hereby agrees to accept such Cash Contribution as a contribution to
the capital of ETP.

Section 2.02 Issuance of Class G Units. Subject to the terms and conditions of
this Agreement, ETP agrees to issue to ETE, 26,086,957 Class G Units the “Class
G Units”) in exchange for the contribution of the Cash Contribution by ETE and
ETE hereby agrees to accept the Class G Units in exchange for its capital
contribution of the Cash Contribution to ETP. The issuance of the Class G Units
contemplated hereby will not be registered with the Securities and

 

2



--------------------------------------------------------------------------------

Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Act”) and the certificates representing such Class G Units shall
be issued bearing a restrictive legend thereon in the form of Exhibit B attached
hereto.

Section 2.03 Closing and Delivery of Class G Units.

(a) Subject to the terms and conditions hereof, the closing of the transactions
constituting the issuance of the Class G Units and the contribution of the Cash
Contribution (the “Closing”) shall take place at the offices of Vinson & Elkins,
L.L.P., counsel to ETE, 1001 Fannin Street, Houston, Texas, at 3:00 p.m. Central
Time on November 1, 2006, or such other date, place and time as ETP and ETE may
agree (the “Closing Date”).

(b) The Class G Units to be issued to ETE under this Agreement shall be
delivered by or on behalf of ETP to ETE at the Closing in certificated form.

(c) The Cash Contribution shall be by payment by wire transfer in immediately
available funds to such bank account of ETP designated by ETP in writing no
later than the Business Day immediately preceding the Closing Date. “Business
Day” means any day other than (a) a Saturday, Sunday or legal holiday in New
York City, or (b) a day on which the commercial banks in New York City are
authorized or required by law or executive order to close.

Section 2.04 Conditions to the Closing.

(a) ETE’s Conditions. The obligations of ETE to consummate the purchase of its
Class G Units shall be subject to the satisfaction on or prior to the Closing
Date of the following conditions (any or all of which may be waived by ETE in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) the representations and warranties of ETP contained in this Agreement shall
be true and correct in all material respects both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), and ETE shall have
received an officer’s certificate signed on behalf of ETP to such effect;

(ii) the execution and delivery by ETP of a Registration Rights Agreement in the
form attached hereto as Exhibit C; and

(iii) all conditions to closing under the CCE Purchase Agreement have been
satisfied or waived other than the delivery of closing items pursuant to
Section 2.4 of the CCE Purchase Agreement;

(b) ETP’s Conditions. The obligation of ETP to consummate the issuance of the
Class G Units to ETE shall be subject to the satisfaction on or prior to the
Closing Date of the following conditions (which may be waived by ETP in writing,
in whole or in part, to the extent permitted by applicable Law):

 

3



--------------------------------------------------------------------------------

(i) the representations and warranties of ETE contained in this Agreement shall
be true and correct in all material respects both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of an earlier date, in which case as of such date), and ETP shall have
received an officer’s certificate from ETE signed on behalf of ETE to such
effect;

(ii) all conditions to closing under the CCE Purchase Agreement have been
satisfied or waived other than the delivery of closing items pursuant to
Section 2.4 of the CCE Purchase Agreement;

(iii) payment to ETP of the amount of the Cash Contribution in exchange for the
Class G Units; and

(iv) the execution and delivery by ETE of the Registration Rights Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF ETP

ETP represents and warrants to ETE as follows:

Section 3.01 Existence. ETP (i) is a limited partnership duly organized, legally
existing and in good standing under the laws of the State of Delaware and
(ii) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 3.02 Valid Issuance of Class G Units. ETP has taken all necessary action
to approve and adopt Amendment No. 10 as an amendment to the Amended and
Restated Agreement of Limited Partnership of ETP, as amended as of the date of
this Agreement (the “Partnership Agreement”) and no approval of the limited
partners of ETP is necessary for the approval and adoption of Amendment No. 10.
Amendment No. 10 has been duly executed, delivered and adopted by ETP as an
amendment to the Partnership Agreement. ETE, when such Class G Units are
delivered as provided in this Agreement, will be entitled to the rights of a
unitholder of limited partner interests of ETP as conferred by the Partnership
Agreement, as amended by Amendment No. 10, and applicable law. The issuance of
the Class G Units and the limited partner interests represented thereby have
been duly authorized by ETP and, when issued and delivered to ETE against
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by such matters
described under the caption “The Partnership Agreement—Limited Liability” in
ETP’s Registration Statement on Form S-3 (File No. 333-133174).

Section 3.03 Authority. ETP has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; and the execution,
delivery and performance by ETP of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement constitutes the legal,
valid and binding obligations of ETP, enforceable in accordance

 

4



--------------------------------------------------------------------------------

with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity. No approval from the equity owners
of ETP is required in connection with the transactions contemplated by this
Agreement.

Section 3.04 Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person (each, a “Consent”) is required for the issuance and delivery of the
Class G Units being sold by ETP to ETE or in connection with the execution,
delivery or performance by ETP of this Agreement other than Consents that have
been obtained.

Section 3.05 No Breach. The execution and delivery of this Agreement, the
compliance by ETP with all the provisions of, and the performance by ETP of its
obligations under, this Agreement, and the consummation of the transactions
contemplated in this Agreement will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) the constitutive documents of ETP, (ii) any instrument, contract or other
agreement to which ETP is a party or by which ETP is bound or to which any of
its Properties or assets may be bound or subject, in each case, the breach or
violation of which or default under which would be reasonably expected to have a
Material Adverse Effect on the ability of ETP to comply with its obligations
hereunder, or (iii) any law or statute or any order, rule or regulation of any
Governmental Authority.

Section 3.06 Title. Such Class G Units are not subject to any conflicting sale,
transfer, assignment, or any agreement (other than this Agreement) to assign,
convey, or transfer, in whole or in part, any of such Class G Units, and upon
consummation of such Purchase, ETE will receive good and marketable title to
such Class G Units, free and clear of any encumbrance, liens, claims, charges,
security interests, or other interests of others, except to the extent of any
encumbrance, lien, claim, charge, security interest or other interest created by
ETE.

Section 3.07 Legal Proceedings. There are no legal or governmental proceedings
pending to which ETP is a party or of which any property of ETP is the subject
that, if determined adversely to ETP, would individually or in the aggregate
have a Material Adverse Effect on ETP, and, to the best of ETP’s knowledge, no
such proceedings are threatened or contemplated by any such Governmental
Authority or threatened by others.

Section 3.08 ETP Commission Documents. ETP has filed with the Commission all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act within the 18 months
prior to the date of this Agreement (all such documents, collectively “ETP
Commission Documents”). ETP Commission Documents, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequently filed ETP Commission Document filed prior to the date hereof)
(a) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (b) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods

 

5



--------------------------------------------------------------------------------

involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by the applicable rules and regulations of
the Commission), and (c) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of ETP
as of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended.

Section 3.09 No Material Adverse Changes. Except as disclosed in the documents
filed by ETP under the Exchange Act, since the date of ETP’s most recent Form
8-K (to the extent it contains financial results and balance sheet information)
or Form 10-Q filing with the Commission, ETP and its subsidiaries have conducted
their respective businesses in the ordinary course, consistent with past
practice, and there has been no change, event, occurrence, fact, circumstance or
condition that has had or would be reasonably likely to have a Material Adverse
Effect on the assets, liabilities, financial condition, business, operations or
affairs of ETP and its subsidiaries, taken as a whole.

Section 3.10 CCE Purchase Agreement. The CCE Purchase Agreement is in full force
and effect and, to the best knowledge of ETP, no event or circumstance has
occurred or exists as a result of which (i) the closing under the CCE Purchase
Agreement will be delayed or (ii) any party to the CCE Purchase Agreement has,
or with notice or the lapse of time or both is likely to have the right to
terminate the CCE Purchase Agreement.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF ETE

ETE represents and warrants to ETP as follows:

Section 4.01 Existence. ETE (i) is an entity duly organized, legally existing
and in good standing under the laws of its jurisdiction of organization and
(ii) has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.

Section 4.02 Authority. ETE has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; and the execution,
delivery and performance by ETE of this Agreement have been duly authorized by
all necessary action on its part; and this Agreement constitutes a legal, valid
and binding obligations of ETE, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar laws affecting creditors’ rights generally or by general
principles of equity. No approval from the equity owners of ETE is required in
connection with the transactions contemplated by this Agreement.

Section 4.03 Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
ETE of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 4.04 No Breach. The execution and delivery of this Agreement by ETE, the
compliance by ETE with all of the provisions of, and the performance by ETE of
its obligations under this Agreement and the consummation of the transactions
contemplated in this Agreement will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(A) the constitutive documents of ETE, (B) any instrument, contract or other
agreement to which ETE is a party or by which ETE is bound or to which any of
its Properties or assets may be bound or subject, in each case, the breach or
violation of which or default under which would be reasonably expected to have a
Material Adverse Effect on the ability of ETE to comply with its obligations
hereunder, or (C) any law or statute or any order, rule or regulation of any
Governmental Authority and no consent, approval, authorization, order,
registration, clearance or qualification or notification of, with or to any such
Governmental Authority is required of ETE for the purchase of the Class G Units
by ETE contemplated by this Agreement.

Section 4.05 Legal Proceedings. There are no legal or governmental proceedings
pending to which ETE is a party or of which any property of ETE is the subject
that, if determined adversely to ETE, would individually or in the aggregate
have a Material Adverse Effect on ETE’s ability to perform its obligations under
this Agreement, and, to the best of ETE’s knowledge, no such proceedings are
threatened or contemplated by any such Governmental Authority or threatened by
others.

Section 4.06 Nature of the Investor. ETE (a) is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Act, (b) is able to
bear the economic risk of losing its entire investment in the Class G Units, and
(c) has knowledge and experience in financial and business matters such that it
is capable of evaluating the risks and merits of this investment.

Section 4.07 Investment. ETE is acquiring the Class G Units for its own account,
and not with a view to any distribution, resale, subdivision, or
fractionalization thereof in violation of the Securities Act or any other
applicable domestic securities law, and ETE has no present plans to enter into
any contract, undertaking, agreement or arrangement for any such distribution,
resale, subdivision, or fractionalization of the Class G Units. ETE acknowledges
and agrees that, based in part upon its representations contained herein and in
reliance upon applicable exemptions, the issuance of the Class G Units has not
been registered under the Act or the securities laws of any other domestic or
foreign jurisdiction and that accordingly, the Class G Units may not be offered
for sale, sold, or otherwise transferred in whole or in part, except in
accordance with the terms of the Partnership Agreement and in compliance with
all applicable laws, including securities laws, except that the Class G Units
may be pledged in a bona fide transaction.

Section 4.08 Receipt of Information. ETE has carefully reviewed the documents
filed by ETP with the Commission under the Exchange Act within the 18 months
prior to the date of this Agreement, including ETP’s Annual Reports on Form
10-K, Quarterly Reports on Form 10-Q, current reports on Form 8-K and other
filings (the “Partnership Information”) and acknowledges that ETP has provided
to ETE or its representatives all agreements, documents, records and books that
ETE or its representatives have requested relating to an investment in ETP.

 

7



--------------------------------------------------------------------------------

ARTICLE V.

COVENANTS

Section 5.01 Other Agreements.

(a) ETP hereby agrees to prepare and cause to be filed with the Commission a
proxy statement providing for the submission for approval of ETP’s common
unitholders a proposal to convert the Class G Units to Common Units on a
one-for-one basis as specified in Amendment No. 10 (the “Proxy Statement”).

(b) Each party agrees that it will indemnify and hold harmless the other party
from and against any and all claims, demands, or liabilities for broker’s,
finder’s, placement, or other similar fees or commissions incurred by such party
or alleged to have been incurred by such party in connection with the purchase
of the Class G Units or the consummation of the transactions contemplated by
this Agreement.

Section 5.02 Information. ETE shall supply such information with respect to
itself, its directors, officers and shareholders as ETP may reasonably request
for the purpose of preparation of the Proxy Statement. ETP shall supply to ETE
such information with respect to itself, its directors, officers and
unitholders, Transwestern and such other matters as ETE may reasonably request
for the purpose of preparation of any notice, form or other documents required
to be filed with any Governmental Authority in connection with the transaction
contemplated by this Agreement.

Section 5.03 Further Assurances. Each party agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

ARTICLE VI.

MISCELLANEOUS

Section 6.01 Interpretation and Survival of Provisions. Article, Section and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified.

Section 6.02 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement shall
be effective unless signed by each of the parties hereto or thereto affected by
such amendment,

 

8



--------------------------------------------------------------------------------

waiver, consent, modification, or termination. Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by any party
hereto from the terms of any provision of this Agreement shall be effective only
in the specific instance and for the specific purpose for which made or given.

Section 6.03 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon ETP, ETE, and their
respective successors and permitted assigns. Except as expressly provided in
this Agreement, this Agreement shall not be construed so as to confer any right
or benefit upon any Person other than the parties to this Agreement, and their
respective successors and permitted assigns.

(b) Assignment of Class G Units. All or any portion of ETE’s Class G Units
purchased pursuant to this Agreement may be sold, assigned or pledged by ETE,
subject to compliance with applicable securities laws.

Section 6.04 Assignment of Rights. All or any portion of the rights and
obligations of ETE under this Agreement may not be transferred by ETE without
the written consent of ETP.

Section 6.05 Costs and Expenses. Each party hereto shall be responsible for the
payment of the costs and expenses incurred by it in connection with the
negotiation, execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

Section 6.06 Notices. All notices and demands provided for hereunder shall be in
writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

  (a) to ETP, at:

Energy Transfer Partners, L.P.

8801 South Yale Avenue, Suite 310

Tulsa, Oklahoma 74137

Facsimile: 918/493-7290

Attention: H. Michael Krimbill

 

  (b) to ETE, at:

Energy Transfer Equity, L.P.

2828 Woodside Street

Dallas, Texas 75204

Facsimile: 214/981-0701

Attention: John W. McReynolds

or to such other address as ETP or ETE may designate in writing. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified mail,
return receipt requested, or

 

9



--------------------------------------------------------------------------------

regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 6.07 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of Delaware without regard to any
otherwise applicable principles of conflicts of laws.

Section 6.08 Entire Agreement. This Agreement and the other documents referred
to herein are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. This Agreement and the other documents referred to herein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 6.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 6.10 Equitable Relief. Each party hereto agrees that money damages would
not be a sufficient remedy for any breach of this Agreement by either party
hereto or their respective Representatives and that the non-breaching party
shall be entitled to equitable relief, including injunction and specific
performance, in the event of any such breach, in addition to all other remedies
available to the non-breaching party at law or in equity. Each party further
agrees to waive any requirement for the securing or posting of any bond in
connection with such remedy.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date and year first above written.

 

ENERGY TRANSFER PARTNERS, L.P. By:   Energy Transfer Partners GP, L.P.,  
    Its general partner By:   Energy Transfer Partners, L.L.C.,       Its
general partner By:  

/s/ H. Michael Krimbill

Name:   H. Michael Krimbill Title:   President ENERGY TRANSFER EQUITY, L.P. By:
  LE GP, LLC,       Its general partner By:  

/s/ John W. McReynolds

Name:   John W. McReynolds Title:   President

SIGNATURE PAGE TO

CONTRIBUTION AND CONVEYANCE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT NO. 10 TO PARTNERSHIP AGREEMENT

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE LEGEND

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

 

EXHIBIT C